Citation Nr: 1207968	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tendonitis of the right elbow.

2.  Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985 and from March 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims.

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's tendonitis of the right elbow was incurred in active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tendonitis of the right elbow have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for tendonitis of the right elbow.  This award represents a complete grant of the benefits sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from tendonitis of the right elbow that was first diagnosed during active service.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Subsequent manifestations of chronic disease may also be service connected where the same chronic disease was diagnosed in service under 38 C.F.R. § 3.303(b), unless the subsequent manifestations are clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

Specifically, lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and a layperson may be competent to testify to the manifestations of a chronic condition or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  For example, a layperson is competent to report symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In June 2003, the Veteran received treatment in service for a complaint of right arm pain from the forearm radiating to the bicep upon lifting objects.  He had limited range of motion in the right arm and was diagnosed with muscle strain.  An individual sick slip and a treatment note from September 2003 shows continued right arm pain when lifting and when the arm is fully extended, lasting for three months.  He was diagnosed with lateral epicondylitis of the right elbow, described as tendonitis in a March 2004 treatment record.  A June 2004 examination report also shows a diagnosis of tendonitis of the right elbow.  At this examination, the Veteran reported right elbow pain beginning in 2003.

VA treatment records from October 2004 show that the Veteran was diagnosed with a right forearm lifting injury with muscle aches.  In November 2004, he complained of continuing right elbow and forearm pain and reported a lifting injury in the military occurring about a year prior.  Upon examination, there was tenderness along the lateral aspect in the brachial/radial muscle bundle.  In December 2004, the Veteran was seen for an occupational therapy consultation and was given a provisional diagnosis of right elbow tendonitis.  In January 2005, the Veteran stated that his right arm pain was improving with physical therapy.  A March 2005 physical therapy note is also of record showing therapy for a provisional diagnosis of tendonitis of the right elbow.  

At an August 2005 psychiatric examination provided by the VA, the Veteran was noted to have a history of tendonitis in the right arm.  His history of a right arm injury in service and diagnosis of tendonitis was also noted at a September 2005 examination of his right arm provided by the VA.  Upon examination, his elbow joints were within normal limits and there were no motor or sensory defects.  X-rays of the right humerus were taken and were unremarkable.  The examiner determined that there was no objective findings or pathology to render a diagnosis.  The x-ray report shows no obvious bony defects.

In his July 2006 Notice of Disagreement, the Veteran stated that he has experienced continuous residual symptoms of his right arm injury since service.  In his April 2008 formal appeal, he stated that he was diagnosed with tendonitis at the VA Medical Center in Augusta, Georgia, and received treatment for right elbow tendonitis in service.

Resolving any doubt in favor of the Veteran, the evidence of record shows a current disability of tendonitis of the right elbow.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011).  

While the diagnosis given by the Veteran's treating VA physician is "provisional," it is corroborated by his unequivocal diagnosis in service, and linked to that diagnosis by the Veteran's competent testimony of continuous symptoms of right arm and elbow pain since his lifting injury in service.  See Washington, 19 Vet. App. at 368.  This testimony credible as it is corroborated by his medical records, which show that he has consistently sought treatment for this condition.  Caluza, 7 Vet. App. at 511.  Although the VA examiner determined that there was no residual injury to support a diagnosis at the time of that examination, this evidence against the Veteran's claim would, at most, put the balance of the weight of the evidence into equipoise.  However, as the Veteran's treating physician and physical therapist are likely to have a more detailed and comprehensive understanding of his symptoms and his response to the prescribed course of treatment, the Board finds that this evidence outweighs the finding of the VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.    

Therefore, in weighing the probative value of the evidence of record showing a diagnosis of tendonitis within the appellate period and less than a year after discharge from service, a diagnosis of tendonitis in service, and continuous symptoms of right arm pain from the time of his lifting injury to the present, and resolving any doubt in favor of the Veteran, the Board finds that service connection for tendonitis of the right elbow is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for tendonitis of the right elbow is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Upon review of the record, it is not clear if all the Veteran's VA treatment records have been associated.  Particularly, as the Veteran has submitted partial records for periods of treatment not otherwise present in the claims folder, VA treatment records appear to be missing from the period of August 2005 to September 2006.  On remand, an effort should be made to obtain these records as well as any additional VA treatment records for the Veteran showing treatment for a gastrointestinal disorder, dated since March 2008.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(3).

The Veteran should provided with an additional VA gastrointestinal examination as the examination obtained in September 2005 is not adequate to allow for a decision on the Veteran's claim.  Review of the report shows that the examiner provided a diagnosis of GERD before his gastrointestinal (GI) study, showing a normal GI system, was available for review.  On remand, the Veteran should be provided with a new examination in order to clarify his diagnosis.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In providing a diagnosis, the examiner should consider the Veteran's complete medical history.  Of note are the following: the June 2004 examination summary showing that the Veteran complained of heartburn after entry into service, the October 2004 VA treatment report showing a history of constipation with rectal bleeding, the December 2004 diagnosis of frequent indigestion and complaints of daily indigestion once a day for 6 months, the September 2005 upper GI study and examination report showing a normal GI system, the January 2005 treatment notes showing complaints of frequent belching unresolved with medication, the January 2005 GI study showing a non-specific bowel gas pattern but no evidence of GERD, the February 2005 treatment note showing belching resolved with ranitidine, and the March 2005 treatment note showing no GI symptoms.  The examiner should also consider the Veteran's statement in his April 2008 appeal that he does not know what his stomach problems are from, but continues to have symptoms that started in active service and has to take antacid medication, as well as his November 2008 statement alleging continued gastric problems

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.159, 3.326(a) (2011).  Here, the Veteran has not been provided with adequate notice, as the letter sent to him in July 2005 did not provide notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.310; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the Veteran should be provided with this notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for a gastrointestinal disorder that includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.310; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his gastrointestinal disorder, from the VA Medical Center in Augusta, Georgia, dated from August 2005 to September 2006 and since March 2008.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of gastrointestinal disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any gastrointestinal disorder found to be present.  In providing this diagnosis, the examiner should explicitly consider the Veteran's medical history as evidenced by the records in the claims folder and his own statements, discussed above in the body of this Remand order.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


